Citation Nr: 1200819	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-30 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from April 21, 2004, and as 70 percent disabling from August 31, 2005.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from October 2004, June 2005, June 2006, and March 2007 rating decisions by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to a higher initial rating for service-connected PTSD was initially certified to the Board as an issue of entitlement to a disability evaluation greater than 70 percent since August 31, 2005.  However, upon review of the facts of this case, the Board finds that the submission of new and material evidence within the one-year appeal periods following October 2004 and June 2005 rating decisions means that the current claim has been pending since before the October 2004 rating decision, which was the decision that granted service connection.  38 C.F.R. § 3.156(b) (2011).  As such, the propriety of the initial disability rating assigned is at issue.  Accordingly, the Board finds that the issue on appeal is more appropriately characterized as entitlement to a higher initial rating for PTSD, evaluated as 30 percent disabling from April 21, 2004, to August 31, 2005, and as 70 percent disabling since August 31, 2005.

Correspondence received in June 2011 raised a claim of service connection for arthritis as due to herbicide exposure.  The matter is referred to the agency of original jurisdiction (AOJ) for appropriate disposition.  (The AOJ should be mindful that service connection for arthritis of certain joints was previously addressed in the October 2004 rating decision.)


REMAND

The Veteran's service-connected disabilities include PTSD, rated as evaluated as 30 percent disabling from April 21, 2004, and as 70 percent disabling from August 31, 2005; and hepatitis C, rated as noncompensably disabling.  The Veteran asserts that these disabilities render him unable to work.  

As noted above, the file reflects an unadjudicated claim for service connection for arthritis.  Allowance of this new claim could increase the likelihood that the claim for TDIU might be granted.  The Board thus finds that the current claim for a TDIU is inextricably intertwined with the new claim raised by the Veteran, and the claim for TDIU must be deferred pending completion of all appropriate development and adjudicatory actions with respect to the additional claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183  (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Although it appears that the Veteran is no longer working, it cannot be determined from the record when the Veteran ceased to engage in substantially gainful employment.  A statement from the Veteran's employer, the Winnebago (Illinois) County Sheriff's Department, indicates that the Veteran retired from his position as a courthouse security officer on October 28, 2005.  However, subsequent VA clinical notes reflect that the Veteran reported working part time as late as November 2007.  Upon remand, the AOJ should contact the Veteran's former employer and attempt to determine the Veteran's employment status subsequent to October 28, 2005.  The employer should also be asked to submit any available records associated with the Veteran's employment, including health records, personnel records, and any disability retirement determinations.

In June 2011, the Veteran argued that the symptomatology associated with his service-connected PTSD has worsened since he was last examined.  VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  See VAOPGCPREC 11-95 (1995).  The Veteran should therefore be scheduled for a new VA mental disorders examination upon remand.  The examiner should comment specifically on the impact of the Veteran's PTSD symptomatology on his ability to maintain substantially gainful employment.  

In addition, a review of the record reflects that the most recent treatment records from the VA Outpatient Clinic (OPC) in Rockford, Illinois, are dated October 2010.  It appears that the Veteran receives regular treatment at this facility.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  After obtaining any necessary authorization from the Veteran, contact the Winnebago (Illinois) County Sheriff's Department, the Veteran's former employer, and request that all records associated with the Veteran's employment, including health records, personnel records, and any disability retirement determinations, be provided for association with the claims folder.  The employer should be specifically asked to verify all of the Veteran's dates of employment, including temporary and part-time employment, subsequent to October 28, 2005.  If such records are unavailable, a negative response should be obtained and the Veteran should be given the opportunity to obtain the records.

2.  Contact the Rockford (Illinois) OPC and request that all records of the Veteran's treatment at that facility since October 2010 be provided for inclusion with the claims folder.  

3.  Accomplish all appropriate development of evidence necessary in connection with the Veteran's claim for service connection for arthritis.  (As noted in the introduction, service connection for arthritis of certain joints was previously denied in October 2004.)  Thereafter, the claim to reopen or new claim should be adjudicated.  (If it has already been adjudicated, a copy of the rating action should be added to the claims file).

4.  After the aforementioned development has been completed, schedule the Veteran for a VA psychiatric examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655).  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of impairment attributable to PTSD.  

The report of the examination should contain a detailed account of all manifestations of the disability found to be present.  A multi-axial assessment should be provided, with a thorough discussion of Axis V, including an explanation of the meaning of the global assessment of function (GAF) score assigned.  The examiner should specifically comment on the impact of the Veteran's PTSD symptomatology on his ability to maintain substantially gainful employment.  An opinion should also be provided as to the combined effect of the Veteran's various service-connected disabilities on his ability to obtain or maintain substantially gainful employment.  The report of examination must include a complete rationale for all opinions expressed. 

After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ should return it to the examiner for corrective action. 

6.  After the above has been completed, re-adjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is again advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

